DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 7, 8, 12, 14, and 15) in the reply filed on 9 June 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
Claim 1 recites the limitation “a vibration isolating device rigidly attached to the fluidization reactor and a mounting surface, configured to isolate vibrational forces from the vibration inducing device from the mounting surface,” which render the claims indefinite because it is unclear from the claim whether the vibration isolating device is intended to isolate vibrational forces from both the vibration inducing device and the mounting surface, or from the vibration isolating device to the mounting surface.  It is also unclear as to how the a vibration isolating device can be rigidly attached to the fluidization reactor and a mounting surface, and still be configured to isolate vibrational forces from the vibration inducing device and the mounting surface. 
The term “near” in claim 8 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The recitation in claim 15 merely relates to an intended use which does not further limit the apparatus defined in claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geromini et al. (US 5,911,488).
Regarding claims 1 and 15, the reference Geromini et al. discloses a system for fluidizing particles, comprising: a fluidization reactor (8) having a base, a gas injection surface (14) positioned at the base configured to inject a first gas (17) into the fluidization reactor, and a gas outlet (see col. 5, lines 4-14; Figs. 1 and 2); a secondary gas injector (3) comprising a nozzle (16), positioned in the fluidization reactor and configured to deliver a secondary flow of a second gas into the fluidization reactor (see col. 5, lines 14-31; Figs 1 and 2); a vibration inducing device (5) rigidly attached to the fluidization reactor (8) and configured to induce a vibrational acceleration on the fluidization reactor (see col. 4, lines 58-62; Figs. 1 and 2); and a vibration isolating device (12) attached to the fluidization reactor (8) and a mounting surface (not labeled), configured to isolate vibrational forces from the vibration inducing device (5) to the mounting surface (see col. 4, lines 58-64; Figs. 1 and 2).
Regarding claim 14, the reference Geromini et al. discloses the system, wherein the secondary gas injector nozzle (16) is configured to inject the second gas in a direction substantially towards the base of the fluidization reactor (see col. 5, lines 14-31; Figs. 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ommen (US 2017/0367986) in view of Dunaway et al (US 4,670,993) or Geromini et al. (US 5,911,488).
Regarding claims 1 and 15, the reference Van Ommen discloses a system for fluidizing particles, comprising: a fluidization reactor (1000) having a base, a gas injection surface (1079) positioned at the base configured to inject a first gas into the fluidization reactor, and a gas outlet (1003); a secondary gas injector (1004) comprising a nozzle (1002), positioned in the fluidization reactor and configured to deliver a secondary flow of a second gas into the fluidization reactor (see paras. [0037]; [0087]; Fig. 2); a vibration inducing device (1600) rigidly attached to the fluidization reactor and configured to induce a vibrational acceleration on the fluidization reactor (see paras. [0037]; [0087]; Fig. 2);
The reference Van Ommen is, however, silent with respect to the system comprising a vibration isolating device attached to the fluidization reactor and a mounting surface, configured to isolate vibrational forces from the vibration inducing device to the mounting surface. The reference Dunaway et al. teaches a fluidized bed apparatus comprising a fluidization reactor (12); a vibration inducing device (21) attached to the fluidization reactor (12) to induce a vibrational acceleration on the fluidization reactor; and a vibration isolating device (16) arranged between the fluidization reactor (12) and a mounting surface (14), configured to isolate vibrational forces from the vibration inducing device (21) to the mounting surface (14) (see col. 4, lines 25-64; Figure). The reference Geromini et al. also teaches, a fluidized bed apparatus comprising a fluidization reactor (8); a vibration inducing device (5) attached to the fluidization reactor (8) to induce a vibrational acceleration on the fluidization reactor; and a vibration isolating device (12) arranged between the fluidization reactor (8) and a mounting surface (not labeled), configured to isolate vibrational forces from the vibration inducing device (5) to the mounting surface (see col. 4, lines 58-64; Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Ommen to include a vibration isolating device as taught by Dunaway et al. or Geromini et al. to similarly isolate vibrational forces from the vibration inducing device (1600) of Van Ommen to a mounting surface on which the fluidization reactor (1000) may suitably be mounted, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 5, the reference Van Ommen discloses that the system further comprises a fluid bubbler (1077, 1078), fluidly connected between a source of first gas and the gas injection surface (1079), wherein the first gas flows through the fluid bubbler, then through the gas injection surface into the fluidization reactor (see para. [0087]; Fig. 2).
Regarding claim 7, the reference Van Ommen discloses the system, wherein the vibration inducing device is configured to vibrate at a frequency in a range of 40 to 70 Hz (see paras. [0037]; [0074]; [0087]).
Regarding claim 12, the reference Van Ommen discloses the system, wherein the secondary gas injector nozzle (1002) has an outlet diameter in a range of 200 to 500 μm (see paras. [0037]; [0087]).
Regarding claim 14, the reference Van Ommen discloses the system, wherein the secondary gas injector nozzle is configured to inject the second gas in a direction substantially towards the base of the fluidization reactor (see para. [0087]; Fig. 2).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ommen in view of Geromini et al. as applied to claim 1 above, and further in view of Pfeffer et al. (US 2006/0086834).
Regarding claim 2, the references Van Ommen and Geromini et al. do not specifically disclose a controller connected to the vibration inducing device and configured to control at least one vibration parameter of the vibration device selected from the group consisting of vibration intensity, vibration frequency, and axis of displacement. The reference Pfeffer et al. teaches a controller connected to a vibration inducing device of a fluidization reactor to control at least one vibration parameter of the vibration inducing device selected from the group consisting of vibration intensity, vibration frequency, and axis of displacement (see paras. [0074]-[0076]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller connected to the vibration inducing device of Van Ommen so as to control at least one vibration parameter of the vibration inducing device selected from the group consisting of vibration intensity, vibration frequency, and axis of displacement, since the reference Pfeffer et al. teaches varying vibrational parameters to achieve a desired effect on the degree of mixing and behavior of fluidization (see paras. [0074]-[0076]).
Regarding claim 8, the references Van Ommen and Geromini et al. do not specifically disclose a differential pressure sensor having a first tap positioned near a top end of the fluidization reactor and a second tap positioned near the base of the fluidization reactor, configured to measure a differential pressure along a height of the fluidization reactor. The reference Pfeffer et al. teaches a differential pressure sensor having a first tap positioned near a top end of a fluidization reactor and a second tap positioned near a base of the fluidization reactor for measuring a differential pressure along a height of the fluidization reactor (see paras. [0105]; [0112]; [0139]; Fig. 18). Thus, in view of the teachings of Pfeffer et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a differential pressure sensor having a first tap positioned near a top end of the fluidization reactor and a second tap positioned near the base of the fluidization reactor of Van Ommen for the purpose of measuring a differential pressure along a height of the fluidization reactor as taught by Pfeffer et al.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ommen in view of Geromini et al. and Pfeffer et al. as applied to claim 2 above, and further in view of Posa (US 4,747,367).  
Regarding claim 3, the references Van Ommen and Geromini et al. do not specifically disclose a mass flow controller fluidly connected between the source of first gas and the gas injection surface and communicatively connected to the controller, configured to control the flow of first gas into the gas injection surface. However, both the reference Van Ommen and Pfeffer et al. teach for the need to control the flow of gas into the gas injection surface of the fluidization reactor to improve the fluidization of the particles in fluidization reactor (see Van Ommen: para. [0087]; Pfeffer et al: paras. [0073]; [0112]). Further, as evidenced by the reference Posa, (see col. 5, lines 33-38; Fig. 1), it is conventional in the art to control the flow of a gas from a gas source to a reaction chamber by a mass flow controller under a direction of a process controller. Thus, it would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to have a mass flow controller fluidly connected between the source of first gas and the gas injection surface (1079) of Van Ommen and communicatively connected to the controller, for the purpose of controlling the flow rate of the first gas into the gas injection surface, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 4, the references Van Ommen, Geromini et al., and Pfeffer et al.  do not specifically disclose a first pressure regulator fluidly connected to the gas injection surface, and a second pressure regulator fluidly connected to the secondary gas injector, wherein the first and second pressure regulators are communicatively connected to the controller. However, as evidenced by the reference Posa, (see col. 5, lines 41-57), it is conventional in the art to provide a pressure regulator in a gas flow line so as to regulate the pressure of the gas flowing through the gas flow line. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first pressure regulator fluidly connected to the gas injection surface (1079) of Van Ommen and a second pressure regulator fluidly connected to the secondary gas injector (1004) of Van Ommen, and have the first and second pressure regulators communicatively connected to the controller so as to supply the first gas and second gas into the fluidization reactor at a desired pressure, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774